           Case 4:20-cv-00477 Document 8 Filed on 04/14/20 in TXSD Page 1 of 1
                                                                                                                                 United States District Court
                                                                                                                                   Southern District of Texas

                                                                                                                                      ENTERED
                                                                                                                                      April 14, 2020
                                  IN THE UNITED STATES DISTRICT COURT
                                                                                                                                   David J. Bradley, Clerk
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

UNITED STATES OF AMERICA,                                                         §
    Plaintiff,                                                                    §
                                                                                  §
v.                                                                                §                 CIVIL ACTION NO. H-20-0477
                                                                                  §
2014 CHEVROLET SILVERADO,                                                         §
et al.,                                                                           §
        Defendants.                                                               §

                                                                          ORDER

            It is hereby ORDERED that this civil forfeiture case is STAYED AND

ADMINISTRATIVELY CLOSED pending final conclusion of the related criminal

proceeding in Montgomery County, Texas. It is further

            ORDERED that counsel for the United States shall file a written status report

on October 15, 2020, and every four months thereafter until the case is reinstated on

the Court’s active docket.

            SIGNED at Houston, Texas, this 14th day of April, 2020.




                                                                                      NAN Y F. ATLAS
                                                                             SENIOR UNI   STATES DISTRICT JUDGE




C:\Users\SheliaAshabranner\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2DTEQPWX\0477AdminClose.wpd   200414.1037
